DETAILED ACTION
Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first wall and second wall of the PCB must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Since claims 2, 3 and 6-8 recite that the claimed switch snaps into the first and the second walls of the PCB, Patent Owner is required to show this connection, specifically these “walls” of the PCB.
Amendments to the drawings must comply with 37 C.F.R. 1.173(b)(3).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not have support for the claim language “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard”. 

Response to Amendment
The following is a quote from 37 C.F.R. 1.173(b)-(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in 
brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

Emphasis added.

Claim Objections
Claims 5-9 need to be underlined in their entirety as they are added relative to the patent (37 C.F.R. 1.173(d)(2)).  
Amended claims 1-4 are objected to because of the following informalities:  
In Claims 1-4, strikethrough for deletion is not acceptable. The words that Patent Owner wishes to delete must be enclosed by brackets, per (37 C.F.R. 1.173(d)(1)). 
The amendment filed August 18, 2020, uses double bracketing in claim 1. Only single brackets should be used. Double bracketing in reissues only occurs in very special situations which are not present here. See MPEP 1453(IV)(A).
Claim 5, lines 1-2, “said at least one printed circuit boards” should be changed to 
--said at least one printed circuit board-- (i.e., board should not be plural).
Claim 6, lines 5-6, the recitation of “the plurality of PCBs” lacks antecedent basis since in claim 1 (from which claim 6 depends), all instances of “plurality of PCB” was changed to --at least one PCB--.  Therefore, “the plurality of PCBs” should be changed to --the at least one PCB--. 
Claim 7, lines 4-5, the recitation of “the plurality of PCBs” lacks antecedent basis since in claim 1 (from which claim 7 indirectly depends), all instances of “plurality of PCB” was changed to --at least one PCB--.  Therefore, “the plurality of PCBs” should be changed to --the at least one PCB--. 
Claim 8, line 4, line 5, and line 7, the recitation of “the plurality of PCBs” lacks antecedent basis since in claim 1 (from which claim 6 depends), all instances of “plurality of PCB” was changed to --at least one PCB--.  Therefore, “the plurality of PCBs” should be changed to --the at least one PCB--. 
Appropriate correction is required.
This is the final warning for Patent Owner. Should Patent Owner continue to present claims that do not comply with 37 C.F.R. 1.173(b)-(d), the amendment will be held as non-responsive and not entered.

Oath/Declaration
Patent Owner has filed both an Assignee Declaration, as well as an Inventor filed declaration, on 8/12/2021, which is NOT appropriate.
For Reissue Applicant to use a “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (form PTO/AIA /06) in a broadening reissue application, the box for “[t]he application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest” must be checked.  In other words, Reissue Applicant can ONLY use a “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (form PTO/AIA /06) in a broadening reissue application, if the underlying application that became the patent was filed by the assignee as the applicant (not by the inventor as the applicant).  Since the underlying application (US Patent Application Serial No. 15/462,672) was clearly filed by the inventor as applicant the as is noted on the front face of US Patent No. 10,714,280 B1, if Reissue Applicant continues in prosecuting a broadening reissue application, then a “REISSUE APPLICATION DECLARATON BY THE INVENTOR” (form PTO/AIA /05) MUST be used, and NOT a “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (form PTO/AIA /06).
In response to this Office action, Patent Owner should NOT file both a “REISSUE APPLICATION DECLARATON BY THE INVENTOR” (form PTO/AIA /05) and a “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (form PTO/AIA /06) as was done on both 08/18/2022 and 08/12/2021.
Since “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (form PTO/AIA /06) is inappropriate in this reissue application, the examiner is ONLY REISSUE APPLICATION DECLARATON BY THE INVENTOR” (form PTO/AIA /05) filed on 08/12/2021.  The 08/12/2021 “REISSUE APPLICATION DECLARATON BY THE INVENTOR” (form PTO/AIA /05) is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414, Roman Numeral II, (B), third paragraph:
The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.  

Emphases added.

The error statement “Applicant seeks to broaden claim 1. Applicant believes it was entitled to boarder [sic] claim coverage. Specifically, Applicant does not believe that the limitation ‘a plurality of PCBs’ is necessary” does not clearly identify “how it renders the original patent wholly or partly inoperative or invalid” as required by MPEP 1414, 

Claim Rejections - 35 USC § 251
Claims 1-9 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
With respect to claims 1 and 9, the claim language “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard” is not supported by the original disclosure. Nowhere in the specification, drawings, or any other place, is this language found. This language constitutes new matter.
Claims 2-8, which depend or incorporate limitations from claim 1, are also rejected for the above reasons.
With respect to claims 2, 3 and 6-8 Patent Owner has claimed that the switch includes a clip (first clip-claims 2 and 6; second clip-claims 3 and 7; first and second clips- claim 8) is configured to snap onto a wall of the at least one PCB (claims 2 and 6-first wall; claims 3 and 7-second wall; claim 8- first and second walls). However, these claim recitations are inconsistent with the disclosed invention, particularly with the drawings.
As detailed in the drawings (figures 2 and 3) of the ‘280 patent, the PCB material is identified by reference character 203. This PCB material contains a central hole 209, as well as two pin holes 205,207 and an LED 211. See column 2, lines 25-56. There are no walls shown or otherwise identified in the drawings. The specification merely states that “[i]n one embodiment, switch 201 includes one or more clips 311 configured to snap onto a wall of PCB 203
Even with the amended language in claim 1 of “wherein each of said at least one mechanical switches comprises a first clip attached to a first side of the body”, the disclosure does not support how the first clip engages with the first side of the body.
In addition, since the PCB 203 appears to be a flat plate having three holes (205,207,209), it is not understood how the switch can be received in the flat plate, such that the clips 311 somehow engage a wall of the flat plate. As seen below, in an annotated figure 3, the clips are medially located on the switch body. If only pins 307,309 and pillar 305 engage the corresponding holes 205,207,209, there is no physical structure on the PCB which the clips 311 can engage.

    PNG
    media_image1.png
    376
    471
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    553
    723
    media_image2.png
    Greyscale

Even though there is support for the claimed subject matter, in the specification, there is not sufficient description, in either the specification or the drawings, that reasonably explains what the walls of the PCB are, or how the clips of the switch engage the walls of the PCB, or the first clip attached to a first side of the body.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated above, in the rejection under 35 USC 112(a), It is unclear what the metes and bounds of the claim limitation “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard” as presented in independent claims 1 and 9.
In additional, as stated above, in the rejection under 35 USC 112(a), It is unclear what the claimed “walls” are and how they interact with the clip(s) of the switch body, such that the clips snap on to a wall of the PCB.
Further, with respect to claim 5, Patent Owner recites wherein said at least one mechanical switch comprises a plurality of mechanical switches configured to removably engage with the plurality of PCBs, each of the plurality of mechanical switches having:
a body;
a pin extending from the body and configured to engage with the pin holder;
a pillar extending from the body and configured to engage with the hole; and

The pin holder, hole, body, pin, pillar and compressible switch were already mentioned in claim 1. These terms already have antecedent basis. This makes claim 5 confusing.
Claim 1, line 17, is indefinite for reciting “said at least one mechanical switches” which should be changed to --said at least one mechanical switch-- for proper antecedent basis.  In other words, the word “switches” should be changed to –switch--, similar to the same phrase in lines 7-8, 14, and 15.
Claim 9, line 11, is vague, indefinite, and confusing for reciting “at least one key configured to engage with the compressible switch of each at least one;” which appears to have a word or words missing at the end of the line.  It is believed that the line should say --at least one key configured to engage with the compressible switch of each of said at least one mechanical switch-- similar to the recitation in claim 5, lines 9-10.
Claim 9, lines 15-16, “said mechanical switch” should be changed to --said at least one mechanical switch-- for proper antecedent basis.
Claim 9, line 18, “the mechanical switch” should be changed to --said at least one mechanical switch-- for proper antecedent basis, and “the PCB” should be changed to --said at least one PCB-- for proper antecedent basis.
Claim 9, line 20, “the PCB” should be changed to --said at least one PCB-- for proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0140165 to Lin et al. (Lin et al.).
With respect to claim 1, the publication to Lin et al. teach (figures 1-18)
A mechanical keyboard 10, comprising:
at least one printed circuit board (PCB) 400, each of said at least one PCB having: a pin holder 406 (see figs 4 and 5); and
a hole 403,
at least one mechanical switch 300 configured to removably engage with said at least one PCB (para. [013]), each of the at least one mechanical switch having:
a body 300 (figure6);
a pin 302 extending from the body and configured to engage with the pin holder 406;
a pillar 303 extending from the body and configured to engage with the hole; and
a compressible switch 310 extending upward from the body;
at least one key 100 configured to engage with the compressible switch of each at least one mechanical switch, and
a first clip 306 attached to a first side of the body (see figure 6).
With respect to the limitation “wherein each of said at least one mechanical switch is configured to be removed from the at least one PCB by hand”, although Lin et 
Thus, based on the disclosure of Lin et al., it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to have the switch configured to be removed from the at least one PCB by hand by Lin et al. as Lin et al. has stated the desirability of removing individual switches to greatly increase the user’s convenience and that no welding or soldering is needed. Thus, the switches are easily removed by hand.
In addition, with respect to the limitation “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard”, such is considered functional language. As such, Lin et al. is considered to meet the claim limitation, as there is no structure or teaching that precludes Lin et al. from meeting the claim limitation, as best understood.
With respect to claim 2, as best understood, the first clip is medially located on the switch body, just like Patent Owner’s clip. As the clip of Lin et al. is in the same 
With respect to claim 3, as best understood, Lin et al. does not explicitly teach a second clip attached to a second side of the body.  However, it is possible that the other, second clip is located diametrically opposite and simply hidden in the figure(s). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a second clip attached to the second side of the body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Once modified, the second clip of Lin et al. is configured to snap onto a second wall of at least one of said PCB- in so much as can be understood from the disclosure of the patent. 
With respect to claim 4, as best understood, Lin et al. is considered to render obvious all the recited subject matter of the method, as detailed in the rejection of claims 1-3, including the recitation removing one or more of the at least one switch from one of said at least one PCB by disengaging said first clip, and attaching one or more of the at least one switches to the at least one PCB by pressing the switch down onto a PCB to engage said first clip- in so much as can be understood from the disclosure of the patent. 
With respect to claim 5, Lin et al. is considered to render obvious all the claimed subject matter as detailed in the rejection of claim 1, with exception of said at least one printed circuit boards comprises a plurality of printed circuit boards (PCBs), each 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a plurality of printed circuit boards, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. ibid.  In this case, having multiple PCB boards onto which multiple switches are mounted.
With respect to claim 6, as best understood, Lin et al. teach a plurality of mechanical switches (figure 2), wherein said plurality of mechanical switches comprises a first clip 306 attached to a first side of the body.
As discussed above, this clip is medially located on the switch bodies, just like Patent Owner’s clip. As the clip of Lin et al. is in the same position as Patent Owner’s clip, it is considered that the first clip of each switch is configured to snap onto a first wall of the plurality of PCBs - in so much as can be understood from the disclosure of the patent. 
With respect to claim 7, as best understood, Lin et al. does not explicitly teach a second clip attached to a second side of the body.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a second clip attached to the second side of the body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. ibid
With respect to claim 8, as best understood, Lin et al. is considered to render obvious all the recited subject matter of the method, as detailed in the rejection of claims 5-7, including the recitation wherein the first clips and second clips of the at least one switch snap onto a first wall and a second wall of the plurality of PCBs- in so much as can be understood from the disclosure of the patent.
With respect to claim 9, Lin et al. renders obvious the method, as detailed above, including the steps of “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard”, such is considered functional language. As such, Lin et al. is considered to meet the claim limitation, as there is no structure or teaching that precludes Lin et al. from meeting the claim limitation, as best understood. 
Also, Lin et al. further renders obvious the method steps of: a) disengaging said first clip to disengage the mechanical switch from the PCB; b) removing said switch by lifting up; c) pressing a second switch down onto the PCB; d) engaging a first clip on said second switch, as these four method steps are a natural consequence of replacing a defective switch (See paras. [0007] and [0044] as discussed above). In fact, Lin et al. teaches the identical claimed structure, and therefore, must perform the claimed method steps.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
Objection to the drawings
Patent Owner argues (page 7 of response):
“Applicants does not believe that the first or second walls of the PCB must be shown. These claim limitations were previously granted. One skilled in the art
understands that PCBs can have walls even without the figures showing them. Examiner states that the “drawings must illustrate the claimed invention by showing all elements within the same embodiment or specie.” Applicants respectfully disagree. As Examiner is aware, a patent is not to be limited to preferred embodiments shown in drawings. Cameron Iron Works, Inc. v. Stekoll, 242 F.2d 17, 20 (5th Cir. Tex. 1957). Further, a patent application need not graphically depict every conceivable element of invention as long as it details essential factors; rejection of claim for lack of showing in drawing alone
is not tenable. Harrington Mfg. Co. v. White, 475 F.2d 788, 795 (5th Cir. Fla. 1973). Put differently, “an applicant is not required to describe in the specification every conceivable and possible future embodiment of his invention.” Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1344 (Fed. Cir. 2001) (quoting SRI Int’l v. Matsushita Elec. Corp. of America, 775 F.2d 1107, 1121, 227 U.S.P.Q. (BNA) 577, 585 (Fed. Cir. 1985) (enbanc)). If the claims are to be limited to devices which operate identically to the embodiments in the specification or figures, there would not be any need for claims at all. See id. Likewise, if the figures must show every conceivable embodiment, there would be no need for claims.
	Finally, as Examiner is aware, drawings are only required where ‘necessary for the understanding of the subject matter to be patented’. 35 U.S.C. 113; MPEP 608.02. Put differently, there is no requirement that the drawings illustrate every possible conceivable embodiment. All that is required is to enable one skilled in the art to understand the subject matter. Applicants submit that all limitations are shown in the figures. Applicants further submit that the figures provide one skilled in the art the knowledge to understand and perform the invention. Accordingly, Applicants respectfully request the drawings objection be withdrawn.


From 37 CFR 1.83:
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).

Patent Owner states “Examiner states that the ‘drawings must illustrate the claimed invention by showing all elements within the same embodiment or specie.’” The Examiner never stated this. The Examiner stated “Since claims 2-4 and 6-8 recite that the claimed switch snaps into the first and the second walls of the PCB, Patent Owner is required to show this connection, specifically these ‘walls’ of the PCB.” What the Examiner stated in the Non-final Action has nothing to do with a Patent Owner being limited to preferred embodiments shown in drawings, graphically depicting every conceivable element of invention, or describing in the specification every conceivable and possible future embodiment of his invention. Patent Owner has failed to show the claimed feature(s) of the invention, per 37 CFR 1.83(a). It is immaterial if this requirement was not made during the prosecution of the non-provisional patent application. From MPEP 1445:
“As stated in 37 CFR 1.176, a reissue application, including all the claims therein, is subject to ‘be examined in the same manner as a non-reissue, non-In re Doyle, 482 F.2d 1385, 1392, 179 USPQ 227, 232-233 (CCPA 1973); In re Sneed, 710 F.2d 1544, 1550 n.4, 218 USPQ 385, 389 n.4 (Fed. Cir. 1983). Likewise, the fact that during prosecution of the patent the examiner considered, may have considered, or should have considered information such as, for example, a specific prior art document, does not have any bearing on, or prevent, its use as prior art during prosecution of the reissue application.”

In effect, reissue applications are reviewed de novo. Any deficiency that was not noted during the non-provisional prosecution, can, should and will be presented to the Patent Owner during reissue prosecution.
Applicant has failed to comply with 37 CFR 1.83(a), so the drawing requirement stands.
Objection to the Declaration
Patent Owner has responded by submitting two different Declarations: An Assignee Declaration, as well as an Inventor filed declaration, on 8/12/2021. Patent Owner was notified in the Non-Final Office Action that this was unacceptable and the reasons this was unacceptable. Re-presenting the two different declarations, containing corrections to the Inventor Filed Declaration (legible patent number, grant date and title) does not overcome the objection of filing two distinct declarations and the errors contained therein.

Rejections under 35 USC 112(a)
With respect to claims 2-4 and 6-8 being rejected under 112(a) (first paragraph), for failing to comply with  the written description requirements, Patent Owner argues (pages 9-10):
	“The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claim language. in re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983); In re Edwards, 558 F.2d 1349, 1351, 196 U.S.P.Q. 465, 467 (CCPA 1978); In re Herschler, 591 F.2d 693, 701, 200 U.S.P.Q. 711, 717 (CCPA 1979). To satisfy the written description requirement, the claimed invention need not be expressed ipsis verbis in the original specification. In re Wertheim, 541 F.2d 257, 262, 190 U.S.P.Q. 90, 96 (C.C.P.A. 1976) (‘It is not necessary that the application describe the claim limitations exactly, .. . but only so clearly that persons of ordinary skill in the art will recognize from the disclosure that appellants invented processes including those limitations.’); In re Wright, 866 F.2d 422, 425, 9 U.S. P.Q.2d 1649, 1651 (Fed. Cir. 1989) (‘[T]he claimed subject matter need not be expressed in haec verba in the specification in order for that specification to satisfy the written description requirement.’).
	It is first noted that these claims 2-4 are very similar to the claims originally allowed in Patent 10,714,280. Second, it is noted that the application states that the switches can include ‘one or more clips 311 configured to snap onto a wall of PCB 203. It should be appreciated that clip 311 provides a means for a user to easily remove and replace switch 201 by hand.’ Col. 2, lines 34-
46. The clip 311 is depicted in Figure 3. Applicant submits that the disclosure makes clear that the PCB 203 can have a wall to which the clips 311 can snap. Applicant respectfully submits that one skilled in the art, aimed with this disclosure, can practice the claim. Claim 3 is similar to previous granted claim 3. Having additional walls on the PCB is within the realm of one of ordinary skill. The same is true for claim 4. The language from claim 6 is supported by the specification in column 2, lines 34-46. A similar argument applies to claims 7 and 8. Applicant respectfully submits that the specification conveys to one of ordinary skill the limitations of claims 2-4 and 6-8.”

From MPEP 2163.02:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112
Where are these walls with respect to the PCB, are they formed on top of the PCB or are they formed along the edge of the PCB? How do these walls engage the claimed clips, is there a ledge, or is there an opening to engage the clips? How does One of Ordinary Skill in the Art practice the invention, without undue experimentation? How do potential infringers avoid infringement, if they don’t know how the walls are constructed and what their equivalents might be?
None of the above questions can be answered, as there is no guidance in the disclosure as to how the claimed subject matter can be practiced by One of Ordinary Skill in the Art.
It isn’t that Patent Owner needs to teach every conceivable embodiment and have direct, literal support in the disclosure for the claimed invention. Patent Owner has to at least describe the claimed features in some form, some embodiment that shows Patent Owner has possession of the claimed invention. As presented, the only description of the walls is in col. 2, ll. 40-46:
“In one embodiment, switch 201 includes one or more clips 311 configured to snap onto a wall of PCB 203. It should be appreciated that clip 311 provides a means for a user to easily remove and replace switch 201 by hand.”

Patent Owner doesn’t even have support for the claimed first and second wall, in the original disclosure. Only one wall is mentioned in the specification.
As stated above, it does not matter what claims were allowed in previous prosecution. See MPEP 1445 above.

Rejections under 35 USC 112(b)
With respect to claims 2-8 being rejected under 112(b) (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject 
“The standard for definiteness is whether a claim reasonably a apprises those of skill in the art of its scope. In re Warmerdam, 33 F.3d 1354, 1361, 31 U.S.P.Q.2d 1754, 1759 (Fed. Cir. 1994). The claim is not indefinite if one skilled in the art would have no particular difficulty in determining whether [FEATURE] has been implemented. In re Warmerdam, 33 F.3d 1354, 1361, 31 U.S.P.Q.2d 1754, 1759 (Fed. Cir. 1994). Applicant respectfully submits that claims 2-8 are not
indefinite.

	Claim 2 recites a wall. Applicant submits that one skilled in the art would understand that PCB’s can have walls. The coupling of the clips and the walls are described in the specification and the claims. Specifically, the first clip snaps onto a first wall. For at least these reasons, these claims are not indefinite.
	As to claim 5, claim 5 requires a plurality of PCBs. While the terms already have antecedent basis, the limitation now applies to a plurality of PCBs. Applicant respectfully submits that claim 5 is not indefinite.”

From MPEP 2171:
“Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a)  provides that a patent is applied for in the name or names of the actual inventor or inventors.
The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to 
Given that there is no showing of the wall, or how the switch body interacts with the wall(s), it is not clear what the metes and bounds of the claim(s) are. As stated above, claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant and determine whether or not the claims are precise, clear, correct, and unambiguous.
Given the current disclosure, it is the examiner’s position that the scope of the claims are not precise, clear and definite.
With respect to claim 5, repeating the limitations of “a pin holder, hole, body, pin, pillar and compressible switch” that were already mentioned in claim 1 renders claim 5 confusing. Are the elements cited in claim 5 (pin holder, hole, body, pin, pillar and compressible switch) further limitations in addition to the same limitations cited in claim 1, or are they duplicative? This causes confusion.
Rejections under 35 USC 103
With respect to claims 1-8 being rejected under 35 USC 103, as being unpatentable over Lin et al., Patent Owner argues, in pertinent part (pages 12-14):
“It should first be noted that Lin was considered in the ‘280 Patent file. Claims 5-8 are similar to the allowed claims of the ‘280 Patent. Thus, these should be allowed.
	Claim 1 has the limitation wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard. Support for this is found in column 2, lines 47-56, as well as Figure 4. The clips are immediately accessible to a user and that is how the switch is disengaged from the PCB. Applicant respectfully submits that Lin fails to disclose this limitation. The Office Action states that element 306 is the equivalent of the snap. Element 306, which Lin refers to as the carrying portion 306 is depicted in Figure 6. Figure 10 is reproduced below. As can be seen, the “carrying portion 
Lin notes that the ‘second shell 200 is depressed against the carrying portions 306 of the plunger 301 by way of the press-sensitive portion 203. Hence, the plungers 301 of the mechanical switch 300 will be clasped between the second shell 200 and the circuit board 400. . .’ Paragraph 0049. Lin further notes that ‘after connecting the circuit board 400 and the mechanical switch 300, the circuit board 400 is placed in the space 501 of the first shell 5-(S104) then the second shell 200 is combined with the first shell 500 (S105).’ Id. Thus, the carrying portion 306 engages with the second shell 200. It is noted that the snap portion 306 is not visible or accessible to the user. Instead, it is covered by the second shell. As such, Applicant respectfully submits that Lin fails to disclose a clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard because the clip of Lin is covered and hidden by a second shell.
As to claim 4, claim 4 has a limitation wherein a switch is installed by pressing the switch down onto a PCB to engage said first clip. Lin does not engage the clip by pressing downward from the switch to the PCB. Instead, the second shell 200 is pressed downward upon the switch to engage the carrying portion 306. This is illustrated by S105 on Figure 17 which states ‘Composing the second shell on the first shell’. The second shell necessarily fits above the switch in Lin. Thus, the carrying portion 306 is engaged between the second shell and the switch and is not obtained by pressing the switch down onto the PCB.”

Again, it does not matter what prior art was considered or what claims were allowed in previous prosecution. See MPEP 1445 above.
The language of the clip being “immediately accessible” is not found in the originally filed disclosure and is considered new matter. Further, such a recitation is considered functional. Patent Owner has not defined any structure that allows the clip to be “immediately accessible”. As there is no structure defined in the claim, as to how the clip is immediately accessible, Lin et al. is considered to read on the amended claim.
With respect to Patent Owner’s argument that the carrying portion 306 does not engage with the wall of the PCB. Rather the carrying portion 306 engages with the second shell 200, Lin et al. teaches, as can best be understood, the claimed subject matter. There is no discernable difference between the claimed subject matter and what 
Patent Owner further argues (page 15):
“Claim 1 recites the limitation that each of said at least one mechanical switch is configured to be removed from the at least one PCB by hand. Applicant respectfully submits that Lin fails to expressly state that the switches can be removed by hand.

As Lin et al. teaches “The mechanical switches 300 of the invention can be replaced easily as the user wishes any time without complex procedures because the mechanical switches 300 are directly mounted on the circuit board 400 in a detachable way (para [0044])” it is considered that the switch can be removed by hand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                               
Conferees:  /SC / and /GAS/